—In an action to recover damages for personal injuries, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Winslow, J.), dated March 21, 1998, as denied his cross motion for leave to file a jury demand and granted the plaintiffs cross motion to strike his demand for a jury trial.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court did not improvidently exercise its discretion in denying the defendant’s cross motion for leave to file a jury demand and in granting the plaintiffs cross motion to strike the defendant’s demand for a jury trial. Rosenblatt, J. P., O’Brien, Sullivan, Krausman and Florio, JJ., concur.